DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 202010234511.5. Accordingly, the earliest effective filing date was recognized as 03/30/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 and 02/24/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, with the exception of the lined through NPL document listed in the IDS filed on 02/24/2022 for not being translated into English.

Claim Objections
Claims 1-2, 6, 8-9, 11, 16, and 18-19 objected to because of the following informalities:  
On line 13 of claim 1, “respectively cut into the transmission path” should be changed to – respectively intersect the transmission path – in order to put the claim in proper form;
On lines 16 and 19 of claim 1, “is cut into” should be changed to – intersects – in order to put the claim in proper form;
On line 2 of claim 2, “comprises” should be changed to – further comprises – in order to put the claim in proper form;
6, 8, 16, and 18, “different positons” should be changed to – different positions – in order to put the claims in proper form; 
On line 2 of claims 9 and 19, “module comprises” should be changed to – module further comprises – in order to put the claim in proper form; and
On lines 11 and 15 of claim 11, “is cut into” should be changed to – intersects – in order to put the claim in proper form.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5-6 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Re Claim 5:
On lines 3-4, the claim cites “the second portion of the first laser beam is reflected by the light splitting element and is transmitted to the wavelength conversion module”. However, second portion (50B2) is transmitted to a light combining element (140) as shown in Fig 1 and described in at least ¶ 0032. Accordingly, the examiner has interpreted – the second portion of the first laser beam is reflected by the light splitting element and is transmitted to a light combining element – in order to execute compact prosecution.
Re Claim 6:
The claim fails to comply with the written description due to its dependence on intervening claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 11-12, and 15-18 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (CN 104765238 A; listed a Cite No. 1 under Foreign Patents in the IDS filed on 02/24/2022; English machine translation provided and referred to hereinafter as “Liu”).
Re Claim 1:
Liu discloses an illumination system (described below), configured to provide an illumination beam (shown in Fig 1), and comprising a first laser light source (blue LD 11), a wavelength conversion module (fluorescent color wheel 16) and a light splitting module 
the first laser light source (11) is configured to provide a first laser beam (shown in Fig 1); 
the wavelength conversion module (16) is located on a transmission path of the first laser beam (shown in Fig 1); and 
the light splitting module (13, 13’) is located on the transmission path of the first laser beam (shown with 13 in Fig 1), wherein when the first laser beam is incident to the light splitting module (explicitly shown incident on 13 in Fig 1, implicitly incident on 13’ due to the configuration shown in Fig 3 transposed with Fig 1), a first portion of the first laser beam penetrates through the light splitting module (shown in Fig 1 and further penetrating through fourth lens 26 in route to 16), a second portion of the first laser beam is reflected by the light splitting module (shown in Fig 1 and further penetrating through second convex lens 24), and the light splitting module (13, 13’) has a first light splitting region and a second light splitting region (shown specifically in Figs 2 and 3 with at least fan shaped regions 131 and 132 for Fig 2 and rectangular regions 131’ and 132’ for Fig 3, respectively; the examiner notes that other regions may be mapped to a first and second region but the specific mapping of 131 and 132 as well as 131’ and 132’ is for ease of limitation to disclosure mapping), and the first light splitting region (131, 131’) and the second light splitting region (132, 132’) of the light splitting module (13, 13’) are respectively cut into the transmission path of the first laser beam (shown in Fig 1), second driving device described at about the middle of PDF Page) to a first illumination mode and a second illumination mode (described by the following), in the first illumination mode (described by the following), the first light splitting region (131, 131’) is cut into the transmission path of the first laser beam (Figs 2-3 transposed with Fig 1), so that the first laser beam is incident to the first light splitting region to form a first proportion of the first portion and the second portion (specifically referred to as reflectivity increasing/descending to blue light in two of three separate passages at about the middle of PDF Page 4; the examiner notes that three separate passages are also provided below for ease of following), and in the second illumination mode (described by the following), the second light splitting region (132, 132’) is cut into the transmission path of the first laser beam (Figs 2-3 transposed with Fig 1), so that the first portion and the second portion of the first laser beam is incident to the second light splitting region to form a second proportion of the first portion and the second portion (reflectivity increasing/descending to blue light), and the first proportion and the second proportion are different (described as each fan-reflectivity for blue light are different and each rectangular area different than the reflectivity of blue light in one of the three passages at about the middle of PDF Page 4).
For ease of following, the examiner has provided to the three separate passages, below.
In this embodiment, the splitter 13 comprises a region of at least 3, and the different areas in said region in
at least 3 different than the reflectivity of blue light, a second driving device for driving the beam-splitter 13 to
move so that a different region may be located under the irradiation of the blue light.
In one preferred embodiment of the invention, the splitter 13 comprises a region of at least 3 are fan-shaped
and is composed of concentric annular splitter 13 central axis. In the embodiment of the invention preferably
the at least 3 includes 6 regions, specifically, please refer to picture 3, picture 3 is the double-laser light
source system, light splitting plate structure schematic diagram of first embodiment, splitter 13 in other
embodiments of the invention may include other number of fan-shaped region. As shown in FIG. 3, splitter
13 includes 6 fan-shaped regions 131, 132, 133, 134, 135, and 136, and each fan-reflectivity for blue light
are different. can be preferably from the fan-shaped area 131 to the fan-shaped area 136 of reflectivity
increasing/descending to blue light.
In another one preferred embodiment of the present invention, splitter 13 is rectangular and the at least 3
areas is rectangular are orderly arranged in parallel, a second driving device for driving the beam-splitter 13,
the splitter 13 different rectangular regions are included on the propagation path of the blue light. In this
embodiment preferably the at least 3 includes 6 regions, specifically, Referring to FIG. 4, FIG. 4 is a
structural diagram of the second embodiment of the present invention of double-laser light source system
splitting plate, beam-splitter 13 in other embodiments of the present invention may include other number of
rectangular area. As shown in FIG. 4, splitter 13 includes 6 rectangular regions 131 ', 132 ', 133 ', 134 ', 135 '
and 136 ', and each rectangular area different than the reflectivity of blue light. can be optimized from the
rectangular area 131 to the rectangular-shaped areas of 136 reflectivity increasing/descending to blue light.
Re Claim 2:
Liu further discloses wherein the light splitting module (13, 13’) comprises a light splitting element (described as second driving device in the first of the three passages, see above), the first light splitting region (131, 131’) and the second light splitting region (132, 132’) are located on the light splitting element (necessarily occurring at least indirectly due to the description of a second driving device for driving the beam-splitter 13 to move so that a different region may be located under the irradiation of the blue light in the first of the three passages, above), the light splitting element (second driving device) is adapted to be moved (describe in the first of the three separate passages, above), such that the first light splitting region (131, 131’) and the second light splitting region (132, 132’) of the light splitting module three separate passages, above).
Re Claim 5:
Liu further discloses wherein the first portion of the first laser beam penetrates through the light splitting element (13) to form first color light (specifically the color after passing through wavelength conversion module (16) shown in Fig 1, specifically newly generated color light as described near the top of PDF Page 4), the second portion of the first laser beam is reflected by the light splitting element and is transmitted to the wavelength conversion module (interpreted as a light combining element (see 35 USC 112 (a) section above) and mapped to first light converging device 17) to form second color light (specifically blue light), and an intensity of the first portion of the first laser beam in the first illumination mode is greater than or less than an intensity of the first portion of the first laser beam in the second illumination mode (due to the description of reflectivity increasing/descending to blue light).
Re Claim 6:
Liu further discloses wherein the first laser beam is incident on different positons of the light splitting elements (specifically including positions where the first laser beam is incident on 131, 131’ and 132, 132’) during a process of gradually moving (interpreted as proceeding by steps or degrees under the second definition in Merriam-Webster, specifically including the steps to/from 131-132, 131’-132’ ) from the first light splitting region (131, 131’) of the light splitting element to the second light splitting region (132, 132’), the intensity of the first portion of the first laser beam is gradually decreased or increased (due to the described of reflectivity increasing/descending to blue light).
Re Claim 7:
Liu further discloses wherein the first portion of the first laser beam penetrates through the light splitting element (13) and is transmitted to the wavelength conversion module to form first color light (specifically the color after passing through wavelength conversion module (16) shown in Fig 1, specifically newly generated color light as described near the top of PDF Page 4), the second portion of the first laser beam is reflected by the light splitting element (13, 13’) to form second color light (specifically blue light), and an intensity of the second portion of the first laser beam in the first illumination mode is greater than or less than an intensity of the second portion of the first laser beam in the second illumination mode (due to the description of reflectivity increasing/descending to blue light).
Re Claim 8:
Liu further discloses wherein the first laser beam is incident on different positons of the light splitting elements (specifically including positions where the first laser beam is incident on 131, 131’ and 132, 132’) during a process of gradually moving (interpreted as proceeding by steps or degrees under the second definition in Merriam-Webster, specifically including the steps to/from 131-132, 131’-132’) from the first light splitting region (131, 131’) of the light splitting element (13, 13’) to the second light splitting region (132, 132’), the intensity of the second portion of the first laser beam is gradually decreased or increased (due to the description of reflectivity increasing/descending to blue light).
Re Claim 11:
Liu discloses an illumination control method (method described below), configured to control (configuration to control described by the following) an illumination system (described 
in a first illumination mode (described by the following), controlling (controlling by at least the second driving device described in the first of the three separate passages, above) the first light splitting region (131, 131’) of the light splitting module (13, 13’) to cut into the transmission path of the first laser beam (Figs 2-3 transposed with Fig 1), so that the first laser reflectivity increasing/descending to blue light in two of the three separate passages, above); and 
in a second illumination mode (described by the following), controlling (by the second driving device) the second light splitting region of the light splitting module (132, 132’ of 13, 13’) to cut into the transmission path of the first laser beam (Figs 2-3 transposed with Fig 1), so that the first laser beam is incident to the second light splitting region (132, 132’) to form have a second proportion of the first portion and the second portion (due to the description of reflectivity increasing/descending to blue light in two of the three separate passages, above), 
wherein the first proportion and the second proportion are different (due to the configuration shown in Figs 2-3 transposed with Fig 1 and the description of reflectivity increasing/descending to blue light in two of the three separate passages, above).
Re Claim 12:
Liu further discloses wherein the light splitting module (13, 13’) comprises a light splitting element (described as second driving device in the first of the three passages, see above), the first light splitting region (131, 131’) and the second light splitting region (132, 132’) are located on the light splitting element (necessarily occurring at least indirectly due to the description of a second driving device for driving the beam-splitter 13 to move so that a different region may be located under the irradiation of the blue light in the first of the three passages, above), and the illumination method further comprises: 
making the light splitting element (second driving element) is adapted to be move (due to the description in the first of the three separate passages, above), such that the first light 
Re Claim 15:
Liu further discloses wherein the first portion of the first laser beam penetrates through the light splitting element (13) to form first color light (specifically the color after passing through wavelength conversion module (16) shown in Fig 1, specifically newly generated color light as described near the top of PDF Page 4), the second portion of the first laser beam is reflected by the light splitting element and transmitted to the wavelength conversion module (interpreted as a light combining element (see 35 USC 112 (a) section above) and mapped to first light converging device 17) to form second color light (specifically blue light), and an intensity of the first portion of the first laser beam in the first illumination mode is greater than or less than an intensity of the first portion of the first laser beam in the second illumination mode (due to the description of reflectivity increasing/descending to blue light).
Re Claim 16:
Liu further discloses wherein the first laser beam is incident on different positons of the light splitting elements (specifically including positions where the first laser beam is incident on 131, 131’ and 132, 132’) during a process of gradually moving (interpreted as proceeding by steps or degrees under the second definition in Merriam-Webster, specifically including the steps to/from 131-132, 131’-132’ ) from the first light splitting region (131, 131’) of the light splitting element to the second light splitting region (132, 132’), the intensity of the first portion reflectivity increasing/descending to blue light).
Re Claim 17:
Liu further discloses wherein the first portion of the first laser beam penetrates through the light splitting element (13) and is transmitted to the wavelength conversion module to form first color light (specifically the color after passing through wavelength conversion module (16) shown in Fig 1, specifically newly generated color light as described near the top of PDF Page 4), the second portion of the first laser beam is reflected by the light splitting element (13, 13’) to form second color light (specifically blue light), and an intensity of the second portion of the first laser beam in the first illumination mode is greater than or less than an intensity of the second portion of the first laser beam in the second illumination mode (due to the description of reflectivity increasing/descending to blue light).
Re Claim 18:
Liu further discloses wherein the first laser beam is incident on different positons of the light splitting elements (specifically including positions where the first laser beam is incident on 131, 131’ and 132, 132’) during a process of gradually moving (interpreted as proceeding by steps or degrees under the second definition in Merriam-Webster, specifically including the steps to/from 131-132, 131’-132’) from the first light splitting region (131, 131’) of the light splitting element (13, 13’) to the second light splitting region (132, 132’), the intensity of the second portion of the first laser beam is gradually decreased or increased (due to the description of reflectivity increasing/descending to blue light).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu.
Re Claim 3:
Liu further discloses wherein the light splitting element (second driving device) is moved along a first straight line direction (due to the configuration shown in Fig 3), and the first light splitting region (131’) and the second light splitting region (132’) are arranged along the first straight line direction (due to the configuration shown in Fig 3 transposed with Fig 1).
Alternatively
With further regard to the light splitting element (second driving device), Liu at least suggests the light splitting element (second driving device) is moved along a first straight line direction (due to the configuration shown in Fig 3), and the first light splitting region (131’) and the second light splitting region (132’) are arranged along the first straight line direction (due to the configuration shown in Fig 3). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liu as at least 
Re Claim 4:
Liu further discloses wherein the light splitting element (second driving device) is rotated around a central axis (due to the configuration shown in Fig 2), and the first light splitting region (131) and the second light splitting region (132) are arranged along a circumferential direction (shown in Fig 2) where the central axis is taken as a center (shown in Fig 2 transposed with Fig 1).
Alternatively
With further regard to the light splitting element (second driving device), Liu at least suggests the light splitting element (second driving device) is rotated around a central axis (due to the configuration shown in Fig 2), and the first light splitting region (131) and the second light splitting region (132) are arranged along a circumferential direction (shown in Fig 2) where the central axis is taken as a center (shown in Fig 2 transposed with Fig 1). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liu as at least suggesting the light splitting element is rotated around a central axis, and the first light splitting region and the second light splitting region are arranged along a circumferential direction where the central axis is taken as a center.

Re Claim 13:
Liu further discloses wherein a method of making the light splitting element (second driving device) to move comprises: 
controlling the light splitting element (second driving device) to move along a first straight line direction (due to the configuration shown in Fig 3), wherein the first light splitting region (131’) and the second light splitting region (132’) are arranged along the first straight line direction (due to the configuration shown in Fig 3 transposed with Fig 1).
Alternatively
With further regard to the light splitting element (second driving device), Liu at least suggests controlling the light splitting element (second driving device) to move along a first straight line direction (due to the configuration shown in Fig 3), wherein the first light splitting region (131’) and the second light splitting region (132’) are arranged along the first straight line direction (due to the configuration shown in Fig 3 transposed with Fig 1). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liu as at least suggesting controlling the light splitting element to move along a first straight line direction, wherein the first light splitting region and the second light splitting region are arranged along the first straight line direction.
Re Claim 14:
Liu further discloses wherein a method of making the light splitting element (second driving device) to move comprises: 

Alternatively
With further regard to the light splitting element (second control device), Liu at least suggests controlling the light splitting element (second control device) to rotate along a central axis (due to the configuration shown in Fig 2), wherein the first light splitting region (131) and the second light splitting region (132) are arranged around a circumferential direction where the central axis is taken as a center (due to the configuration shown in Fig 2 transposed with Fig 1). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liu as at least suggesting controlling the light splitting element to rotate along a central axis, wherein the first light splitting region and the second light splitting region are arranged around a 15circumferential direction where the central axis is taken as a center.

Claim Rejections - 35 USC § 103
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Koizumi (US 20190268578 A1).
Re Claim 9:
Liu further discloses wherein the light splitting module (13) comprises a phase delay element (due to the laws of reflection and refraction, the surface of 13 facing toward 23 and 24), the first light splitting region (131) and the second light splitting region (132) are located on the phase delay element (since 13 is a three-dimensional shape, it necessarily occurs that the remainder of 13, specifically including 131 and 132, is located on the surface of 13), and the phase delay element is adapted to be rotated, such that the first light splitting region (131) and the second light splitting region (132) are switched to enter the transmission path of the first laser beam (due to the second driving device and configuration shown in Fig 2 transposed with Fig 1).
With further regard to phase delay element (surface of 13 facing toward 23 and 24), Liu at least suggests the phase delay element is adapted to be rotated, such that the first light splitting region and the second light splitting region are switched to enter the transmission path of the first laser beam due to the configuration shown in Figs 1-2. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liu as at least suggesting the phase delay element is adapted to be rotated, such that the first light splitting region and the second light splitting region are switched to enter the transmission path of the first laser beam.
Liu is silent regarding the light splitting module (13) comprises a polarization light splitting element.
Koizumi teaches a light splitting module (further described by the following) comprising a polarization light splitting element (polarization separation element 13, shown in at least Fig 2 and described in at least ¶ 0035).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light splitting module of Liu by including a polarizing light splitting element as taught in at least principle by Koizumi for increased directional control of light projection due to the naturally occurring orthogonal projection of S-polarized light as compared with P-polarized light.
Re Claim 10:
With further regard to the first light beam, due to the combination above and configurations of Fig 1 of Liu and Fig 2 of Koizumi, Liu at least suggests wherein after the first laser beam passes through the phase delay element (passes through surface of 13 facing 23 and 24), a polarization state of the first portion of the first laser beam is orthogonal to a polarization state of the second portion of the first laser beam (due to the configuration shown in Fig 1 as well as the configuration shown in Fig 2 of Koizumi), the first portion of the first laser beam penetrates through the polarization light splitting element (due to the configuration shown in Fig 1 as well as the configuration shown in Fig 2 of Koizumi), and the second portion of the first laser beam is reflected by the polarization light splitting element (due to the configuration shown in Fig 1 as well as the configuration shown in Fig 2 of Koizumi). 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing 
Re Claim 19:
Liu further discloses wherein the light splitting module (13) comprises a phase delay element (due to the laws of reflection and refraction, the surface of 13 facing toward 23 and 24), the first light splitting region (131) and the second light splitting region (132) are located on the phase delay element (since 13 is a three-dimensional shape, it necessarily occurs that the remainder of 13, specifically including 131 and 132, is located on the surface of 13), and the illumination module further comprises: 
making the phase delay element (surface of 13 facing toward 23 and 24) to rotate, such that the first light splitting region (131) and the second light splitting region (132) are switched to enter the transmission path of the first laser beam (due to the second driving device and the configuration of Fig 2 transposed with Fig 1).
With further regard to phase delay element (surface of 13 facing toward 23 and 24), Liu at least suggests making the phase delay element (surface of 13 facing toward 23 and 24) to be rotate, such that the first light splitting region (131) and the second light splitting region (132) are switched to enter the transmission path of the first laser beam (due to the second driving device and the configuration of Fig 2 transposed with Fig 1). Since drawings must be evaluated In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liu as at least suggesting making the phase delay element to rotate, such that the first light splitting region (131) and the second light splitting region are switched to enter the transmission path of the first laser beam.
Liu is silent regarding the light splitting module (13) comprises a polarization light splitting element.
Koizumi teaches a light splitting module (further described by the following) comprising a polarization light splitting element (polarization separation element 13, shown in at least Fig 2 and described in at least ¶ 0035).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light splitting module of Liu by including a polarizing light splitting element as taught in at least principle by Koizumi for increased directional control of light projection due to the naturally occurring orthogonal projection of S-polarized light as compared with P-polarized light.
Re Claim 20:
With further regard to the first light beam, due to the combination above and configurations of Fig 1 of Liu and Fig 2 of Koizumi, Liu at least suggests wherein after the first laser beam passes through the phase delay element (passes through surface of 13 facing 23 and 24), a polarization state of the first portion of the first laser beam is orthogonal to a polarization state of the second portion of the first laser beam (due to the configuration shown in Fig 1 as 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Liu as at least suggesting wherein after the first laser beam passes through the phase delay element, a polarization state of the first portion of the first laser beam is orthogonal to a polarization state of the second portion -39-File: 093443usf of the first laser beam, the first portion of the first laser beam penetrates through the polarization light splitting element, and the second portion of the first laser beam is reflected by the polarization light splitting element.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liao et al (US 20180343425 A1; “Liao”).
Liu further discloses a projection apparatus (described below), comprising an illumination system (also described by the following) and at least two light valves (specifically including at first region 191 and second region 192 of optical filtering color wheel), wherein: 
the illumination system is the illumination system as claimed in claim 1 (described in claim 1, above); 

with further regard to the second beam, Liu at least suggest the second beam is an image beam by the description of the projection image at about the middle of PDF Page 3 just before the description of the drawings and on PDF Page 6 at about the middle of the page and above the claims. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have recognized Liu as at least suggesting a projection image.
Liu is silent regard the projection image, specifically including wherein the projection lens is located on a transmission path of the image beam and is configured to project the image beam out of the projection apparatus.
Liao teaches a projection lens (projection lens 130, shown in Fig 1 and described in at least ¶ 0026) is located on a transmission path of an image beam (path of image beam IM) and is configured to project the image beam (IM) out of a projection apparatus (out of projection device 100, shown in at least Fig 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projection apparatus of Liu by including a projection lens as taught in at least principle for at least the added utility benefit of projecting the image beam onto a projection object such as a screen or wall (Liao: ¶ 0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tian et al (US 20180224732 A1) discloses a projection apparatus comprising an illumination system, wherein the illumination system at least comprises light splitting module and a wavelength module. 

Applicant’s representative is invited to schedule an interview with the examiner for the purpose of overcoming the rejections of record, specifically including claiming limitations that are disclosed in at least Fig 1 that distinguish over Fig 1 of Liu. One unclaimed limitation that would distinguish over Liu would include the light path shown reflecting off of wavelength conversion member 120, rather than through it (through 16 as disclosed by Liu; relevant to independent claims 1 and 11). Another unclaimed limitation would include distinguishing that the phase delay element 431 and the polarization light splitting element 432 are different, separated components with different shapes from one another (support shown in at least Figs 4B-5; relevant to dependent claims 9 and 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.


telephone and video conferencing using a USPTO supplied web-based collaboration tool (Microsoft Chat). To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875